     Case 3:16-cv-00590-MMD-WGC Document 26 Filed 12/02/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6      TACUMA J. M'WANZA,                                Case No. 3:16-cv-00590-MMD-WGC

7                                    Plaintiff,                      ORDER
              v.
8
       Q. BYRNA, et al.,
9
                                 Defendants.
10

11          Plaintiff filed a motion for disposition of civil complaint in this closed case. (ECF

12    No. 25.) The Court denies the motion but will send Plaintiff a courtesy copy of the

13    dismissal order entered on July 16, 2020. (ECF No. 22.)

14          It is therefore ordered that the motion for disposition of civil complaint (ECF No.

15    25) is denied.

16          The Clerk of the Court is directed to send Plaintiff a courtesy copy of the dismissal

17    order (ECF No. 22).

18          DATED THIS 2nd Day of December 2020.

19

20
                                                  MIRANDA M. DU
21                                                CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
28
